Case 6:19-cv-01179-PGB-LRH Document 10-1 Filed 07/03/19 Page 1 of 9 PageID 45




            Composite Exhibit A
Case
Case 6:19-cv-01179-PGB-LRH
     6:19-cv-00978-CEM-LRH Document
                           Document 10-1
                                    24 Filed
                                         Filed06/18/19
                                               07/03/19 Page
                                                         Page1 2ofof4 9PageID
                                                                        PageID159
                                                                               46



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

DATA PROTECTION SERVICES, LLC
D/B/A TORGUARD,

                   Plaintiff,

vs.                                                            Case No: 6:19-cv-978-ORL-41LRH

COLLECTIVE 7, INC., and TEFINCOM S.A.
D/B/A NORDVPN,

            Defendants.
_________________________________________/

                        MOTION FOR ADMISSION PRO HAC VICE
                BY OUT-OF-STATE COUNSEL CHERYL PRIEST AINSWORTH

         COMES NOW Defendant, Tefincom S.A. d/b/a NordVPN (“NordVPN”), and moves this

Court for Pro Hac Vice admission of out-of-state counsel, Cheryl Priest Ainsworth, and in

support thereof would respectfully show the Court as follows:

         1.        Applicant’s business address is:

                   THEODORA ORINGHER PC
                   535 Anton Boulevard, Ninth Floor
                   Costa Mesa, CA 92626-7109
                   Telephone: 714-549-6200
                   Facsimile: 714-549-6201

         2.        Applicant was admitted to practice in the State of California on May 27, 2008.

         3.        Applicant is a member in good standing of the Bar of California.

         4.        Applicant was admitted to practice in the State of Florida on September 29, 2004

and has since become inactive.

         5.        Applicant is an inactive member of the Florida Bar in good standing.




1170388.1/02837.99001
Case
Case 6:19-cv-01179-PGB-LRH
     6:19-cv-00978-CEM-LRH Document
                           Document 10-1
                                    24 Filed
                                         Filed06/18/19
                                               07/03/19 Page
                                                         Page2 3ofof4 9PageID
                                                                        PageID160
                                                                               47



         6.        Applicant was admitted to practice in the U.S. District Court for the Central

District of California on October 9, 2009, and is otherwise eligible to practice before this Court.

         7.        Applicant is not currently suspended or disbarred in any other Court.

         8.        There are no pending grievances or other criminal matters pending against

Applicant.

         9.        Applicant represents Defendant Tefincom S.A., d/b/a/ NordVPN.

         10.       Within the last twelve (12) month period, Applicant has read and will comply

with the most current version of the Local Rules of the United States District Court for the

Middle District of Florida.

         11.       Pursuant to Local Rule 2.02 and Rule 1-3.10 of the Rules Regulating the Florida

Bar; Florida Rules of Judicial Administration, 907 So.2d 1138, 1142-43 (Fla. 2005), Applicant

has not made appearances in separate cases in the State of Florida to such a degree as to

constitute the maintenance of a regular practice of law in Florida.

                             DESIGNATION AND CONSENT TO ACT

         COMES NOW the undersigned, as non-resident attorney representing Defendant,

Tefincom S.A., d/b/a NordVPN, and files this Designation and Consent to Act in compliance

with Local Rule 2.02(a)(1) of this Court, as follows:

         Papers and notices in this cause may be served upon:

                   Ryan T. Santurri, Florida Bar No. 15698
                   rsanturri@allendyer.com
                   ALLEN, DYER, DOPPELT & GILCHRIST, P.A.
                   255 South Orange Ave., Suite 1401
                   Post Office Box 3791
                   Orlando, FL 32802-3791
                   Telephone:     (407) 841-2330
                   Facsimile:     (407) 841-2343




1170388.1/02837.99001                               2
Case
Case 6:19-cv-01179-PGB-LRH
     6:19-cv-00978-CEM-LRH Document
                           Document 10-1
                                    24 Filed
                                         Filed06/18/19
                                               07/03/19 Page
                                                         Page3 4ofof4 9PageID
                                                                        PageID161
                                                                               48



         Mr. Santurri and his law firm will be responsible for the progress of the matter in default

of the undersigned.

         Respectfully submitted June 18, 2019.

                                                    /s/ Cheryl Priest Ainsworth
                                                    Cheryl Priest Ainsworth
                                                    California Bar No. 255824
                                                    THEODORA ORINGHER PC
                                                    535 Anton Boulevard, Ninth Floor
                                                    Costa Mesa, CA 92626-7109
                                                    Telephone: 714-549-6200
                                                    Facsimile: 714-549-6201
                                                    cainsworth@tocounsel.com


                                     CONSENT TO DESIGNATION

         I HEREBY CONSENT to the foregoing designation.

                                              By:      /s/ Ryan T. Santurri
                                                       Ryan T. Santurri
                                                       Florida Bar No. 15698

                               LOCAL RULE CERTIFICATIONS

         The undersigned certificates that out-of-state counsel will comply with the email

registration requirements pursuant to Rule 2.01(d).

         The undersigned certifies that the fees required for Special Admission to Practice in the

Middle District of Florida pursuant to Rule 2.02(a)(1) have been delivered to the Clerk of Court,

along with the executed Special Admission Attorney Certification form.

         The undersigned certifies that pursuant to Local Rule 3.01(g), counsel for Defendant

NordVPN has conferred with counsel for Plaintiff concerning the relief requested in this motion

and has been advised that Plaintiff does not oppose the relief sought in this Motion.




1170388.1/02837.99001                             3
Case
Case 6:19-cv-01179-PGB-LRH
     6:19-cv-00978-CEM-LRH Document
                           Document 10-1
                                    24 Filed
                                         Filed06/18/19
                                               07/03/19 Page
                                                         Page4 5ofof4 9PageID
                                                                        PageID162
                                                                               49



         WHEREFORE, Defendant, NordVPN respectfully requests that the Court grant the

Motion for Admission Pro Hac Vice, and such other and further relief as the Court deems just

and proper.

         Respectfully submitted June 18, 2019.


                                             /s/Ryan T. Santurri
                                             Ryan T. Santurri
                                             Florida Bar No. 15698
                                             rsanturri@allendyer.com
                                             ALLEN, DYER, DOPPELT
                                              & GILCHRIST, P.A.
                                             255 South Orange Avenue, Suite 1401
                                             Orlando, FL 32801
                                             Telephone: (407) 841-2330
                                             Facsimile: (407) 841-2343
                                             Attorneys for Defendant,
                                             Tefincom S.A. d/b/a NordVPN




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 18, 2019, I electronically filed the foregoing using the
Management/Electronic Case Filing ("CM/ECF") system, which will send a Notice of Electronic
Filing to the following CM/ECF participants:

Adam C. Losey, Esq.                              Geoffrey M. Cahen, Esq.
Karen L. Middlekauff, Esq.                       Cahen Law P.A.
Losey PLLC                                       1900 Glades Road, Suite 270
1420 Edgewater Drive                             Boca Raton, FL 33431
Orlando, FL 32804-6353                           geoff@cahenlaw.com
alosey@losey.law
kmiddlekauff@losey.law


                                                     /s/Ryan T. Santurri
                                                     Ryan T. Santurri




1170388.1/02837.99001                            4
Case 6:19-cv-01179-PGB-LRH Document 10-1 Filed 07/03/19 Page 6 of 9 PageID 50
Case 6:19-cv-01179-PGB-LRH Document 10-1 Filed 07/03/19 Page 7 of 9 PageID 51
       Case 6:19-cv-01179-PGB-LRH Document 10-1 Filed 07/03/19 Page 8 of 9 PageID 52


Mary Leavy

From:                  cmecf_flmd_notification@flmd.uscourts.gov
Sent:                  Wednesday, June 19, 2019 10:32 AM
To:                    cmecf_flmd_notices@flmd.uscourts.gov
Subject:               Activity in Case 6:19-cv-00978-CEM-LRH Data Protection Services LLC v. Tefincom S.A. et al Pro Hac
                       Vice Fees paid


This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                     U.S. District Court

                                                 Middle District of Florida

Notice of Electronic Filing

The following transaction was entered on 6/19/2019 at 10:32 AM EDT and filed on 6/19/2019
Case Name:          Data Protection Services LLC v. Tefincom S.A. et al
Case Number:        6:19‐cv‐00978‐CEM‐LRH
Filer:              Tefincom S.A.
Document Number: No document attached

Docket Text:
***PRO HAC VICE FEES paid by attorney Cheryl Priest Ainsworth, appearing on behalf of
Tefincom S.A. (Filing fee $150 receipt number ORL083432.) Related document: [24] MOTION
for Cheryl Priest Ainsworth to appear pro hac vice. (JP)


6:19‐cv‐00978‐CEM‐LRH Notice has been electronically mailed to:

Cheryl Priest Ainsworth     cainsworth@tocounsel.com, lois.floyd@hklaw.com

Ryan Thomas Santurri       rsanturri@allendyer.com, clerk@allendyer.com, mleavy@allendyer.com, shotz@allendyer.com

Geoffrey M. Cahen      geoff@cahenlaw.com, bocalegalasst@gmail.com, legalassistfl@gmail.com

Adam Colby Losey       alosey@losey.law, docketing@losey.law

Karen L. Middlekauff      kmiddlekauff@losey.law, docketing@losey.law

6:19‐cv‐00978‐CEM‐LRH Notice has been delivered by other means to:



                                                             1
Case 6:19-cv-01179-PGB-LRH Document 10-1 Filed 07/03/19 Page 9 of 9 PageID 53
